Citation Nr: 0513240	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
February 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

The Board notes that although the RO requested the veteran's 
service personnel records from National Personnel Records 
Center in March 2001, no records were received by the RO.  In 
order to afford the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that another attempt to obtain the veteran's 
service personnel records should be made.  

Accordingly, this case is REMANDED for the following actions:

1.  National Personnel Records Center 
(NPRC), or any other appropriate agency, 
should be contacted to obtain the 
veteran's service personnel records.  If 
no service records can be found, or if 
they have been destroyed, specific 
confirmation of that fact should be 
documented.

2.  Only if additional evidence is 
received, the case should be reviewed on 
the basis of the additional evidence, and 
if the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




